ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Newly added claim 35 contains limitations that have not been previously presented or considered.
The amendment to claim 31 would overcome the outstanding rejecting under 35 U.S.C. 112.
An attempt to contact the applicant to schedule the interview that is part of the pilot program was unsuccessful, as the phone number provided was inoperable.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Woo et al. does not recognize that the amount halogen is important for reducing undesirable interference with metal components of an electronic device, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Woo et al. is silent towards the amount of halogen in the reaction mixture.  However, Woo et al. teaches that a problem with the prior art is the presence of halide compounds in the final product (1:33-44), and teaches a process that does not include the intentional introduction of halide reactants.  It would have been obvious to a person having ordinary skill in the art to have used a purified reaction mixture with a minimum of halogen impurities, and the motivation to do so would have been, to minimize the amount of hard to remove halide salts in the reaction product (1:33-44).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 
B)  The applicant’s argument that Woo et al. does not teach the claimed amount of catalyst is not persuasive.  The instant claims are a product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  
Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  The polymer has the formula 
    PNG
    media_image4.png
    21
    150
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    32
    123
    media_image5.png
    Greyscale
(2:25-53).  Woo et al. teaches the polymers as having a weight average molecular weight of 4,000 to 30,000 (4:55-68), which overlaps the claimed range with sufficient specificity.
	The applicant argues that the embodiments using the carbonate catalyst have a lower viscosity than other examples.  However, a person having ordinary skill in the art has not established that the carbonate examples don’t have the claimed molecular weight, or that a person having ordinary skill in the art would not expect the claimed molecular weight to be obtainable with the carbonate catalyst.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767